DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are presented for examination.
Responsive to communication filed on 8/28/2019.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 5-6, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 8,245,229).

Regarding claim 1, Green teaches: A processing apparatus comprising: 
a memory; and 
a processor that is coupled to the memory and is configured to 
execute data access that is at least one of data writing to the memory and data reading from the memory (col. 12:58-67, “Operation 700 begins the operational procedure and operation 702 depicts receiving IO jobs associated with a client”), 
receive access control information for controlling timing of the data access to be executed (col. 13:3-10, “operation 704 shows allocating a quantum amount of time that a hardware device can spend processing client IO jobs, the quantum amount of time based on an estimated amount of time required by the hardware device to perform a seek operation”), and 
control the timing of the data access based on the received access control information (col. 15:38-45, “operation 1018 that shows reducing the total amount of time that the hardware device can spend processing client IO jobs”).
Green does not expressly teach access control information; however, a person having ordinary skill in the art would find the claimed access control information obvious in view of Green’s disclosure of determining a quantum amount of time based on an estimation because the quantum amount of time is used to control access to an I/O device and is functionally equivalent to the broadest reasonable interpretation of the claimed access control information.

Regarding claim 3, Green teaches: the processor is configured to manage time information (col. 9:3-10, “Continuing with the description of FIG. 5, operation 504 , 
the access control information includes information for controlling access based on schedule information, which is specified according to the time information (col. 10:30-40, “In this example the balancer 226 may delay incoming IO jobs by storing them in a queue instead of issuing them to the hardware”), and 
the processor is configured to limit or prohibit the data access based on the access control information (col. 10:21-25, “Continuing with the description of FIG. 6, operation 610 shows determining that the estimated time cost for IO jobs pending in the hardware device is greater than the saturation point; and delaying IO jobs”).

Regarding claim 5, Green teaches: the access control information includes an access-limited period, which is specified according to the time information (col. 10:21-30, “operation 610 shows determining that the estimated time cost for IO jobs pending in the hardware device is greater than the saturation point; and delaying IO jobs”), and 
the processor is configured to limit the data access during the access-limited period (col. 10:30-40, “the balancer 226 may delay incoming IO jobs by storing them in a queue instead of issuing them to the hardware”).

Regarding claim 6, Green teaches: the access control information includes at least one of an access-permitted period (col. 13:3-10, “operation 704 shows allocating a quantum amount of time that a hardware device can spend processing  and an access-prohibited period (col. 13:49-55, “Referring to operation 808, it depicts reducing the allocated quantum amount of time in proportion to an estimated time cost for the client IO jobs sent to the hardware”), each being specified determined according to the time information, and the processor is configured to prohibit the data access during the access-prohibited period (col. 14:4-12, “In this embodiment if the if the amount of time that the hardware device can spend completing job requests from the client exceeds the total the balancer 226 can delay IO jobs from the client”).

Claim(s) 11-12 correspond(s) to claim(s) 1, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green, as applied above, and further in view of Fong (US 2002/0112131).

Regarding claim 2, Green does not teach, however, Fong teaches: access at least one of a write descriptor and a read descriptor, the write descriptor managing data written to the memory, the read descriptor managing data read from the memory (¶ 25, “There are four bits in the access code in an operand descriptor: supervisor mode, read privilege, write privilege, and execute privilege”), and 
further control timing of access to at least one of the write descriptor and the read descriptor (claim 1, “the central processor, validating access privileges of .
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of access at least one of a write descriptor and a read descriptor, the write descriptor managing data written to the memory, the read descriptor managing data read from the memory, and further control timing of access to at least one of the write descriptor and the read descriptor, as taught by Fong, in the same way to controlling timing of access, as taught by Green. Both inventions are in the field of controlling I/O operations in computing systems, and combining them would have predictably resulted in “a method for checking access of operands using operand descriptors”, as indicated by Fong (¶ 31).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green, as applied above, and further in view of Ben-Yehuda (US 8,151,265).

Regarding claim 4, Green does not teach, however, Ben-Yehuda teaches: the access control information includes a real-time task process execution period (col. 3:19-26, “Automated analysis results in the most effective real -time distribution of available I/O mechanisms”), which is specified according to the time information (col. 1:7-13, “a method for deciding at run time which input/output mechanism a virtual machine should be using at any point in time, as well as a method for seamlessly switching between the different input/output mechanisms to the one most appropriate at that point in time”), and 
the processor is configured to limit or prohibit the data access during the real-time task process execution period (col. 9:7-15, “The existing I/O mechanism is then hot-removed from the virtual machine (step 92)”). 
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the access control information includes a real-time task process execution period, which is specified according to the time information, and the processor is configured to limit or prohibit the data access during the real-time task process execution period, as taught by Ben-Yehuda, in the same way to controlling timing of access, as taught by Green. Both inventions are in the field of controlling I/O operations in computing systems, and combining them would have predictably resulted in “a more efficient (i.e. than emulation) method of virtual machine I/O employing paravirtualized drivers which are virtual I/O drivers”, as indicated by Ben-Yehuda (col. 1:53-62).

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sukhomlinov (US 2019/0045037) discloses receiving data .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB D DASCOMB/           Primary Examiner, Art Unit 2199